In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                        No. 07-19-00167-CR


                            DONALD RAY MCCRAY, APPELLANT

                                                  V.

                              THE STATE OF TEXAS, APPELLEE

                            On Appeal from the 251st District Court
                                      Potter County, Texas
                   Trial Court No. 70,652-C, Honorable Ana Estevez, Presiding

                                           June 25, 2019

                                MEMORANDUM OPINION
                     Before QUINN, C.J., and CAMPBELL and PARKER, JJ.

       Appellant Donald Ray McCray, proceeding pro se, filed a notice of appeal from a

purported judgment.1 However, no pronouncement of sentence or appealable order has

been entered by the trial court. Questioning whether we have jurisdiction over the appeal,

we directed appellant to address the matter by June 11, 2019. Appellant did not file a

response.



       1Appellant has previously filed six notices of appeal in this criminal case, cause numbers 07-16-
00020-CR, 07-16-00444-CR, 07-17-00058-CR, 07-17-00258-CR, 07-18-00011-CR, and 07-18-00257-CR.
We dismissed the appeals for want of jurisdiction.
       As we stated in Kerr v. State, No. 07-13-00128-CR, 2014 Tex. App. LEXIS 12850,

at *9 (Tex. App.—Amarillo Nov. 25, 2014, no pet.) (mem. op., not designated for

publication), “[w]hen no sentence is pronounced, there is no valid judgment or conviction

from which to appeal.” Given the absence of either an oral pronouncement of sentence

or an appealable order, we have no jurisdiction over the appeal. Therefore, we dismiss

the appeal for want of jurisdiction.


                                                      Per Curiam


Do not publish.




                                           2